Gordon, J.
(concurring).— I concur in all that is said in the foregoing opinion, and while I seriously question the jurisdiction of this court to entertain applications of this character, believing that the relator has an ample remedy by appeal; nevertheless, jurisdiction has been so often asserted by a majority, and become so generally recognized by the profession, that I am unwilling to dissent upon that ground. In this connection I fully appreciate the force of the reasoning of Mr. Justice Dunbar, specially concurring in State, ex rel. Campbell, v. Superior Court, 7 Wash. 307 (34 Pac. 1103).